     Case 3:19-cv-01224-CAB-AHG Document 9 Filed 08/01/19 PageID.89 Page 1 of 6



 1 Eric Caruso
     1641 Borden Road AE,t B7
2 Escondido, CA 9202 -2134                                                  Aug 01 2019
  Ph: 760-334-2365
3 carusoeric@,;:mail.com
                                                                              s/ JenniferS
4    Plaintiff In Pro Se
 5

 6                          IN THE UNITED STATE S DISTRICT COURT
7                              SOUTHERN DISTRICT OF CALIFORNIA
 8

 9   ERIC CARUSO,                                             Case No.
10                                 Plaintiff,                 NOTICE OF SETTLEMENT AND
                                                              STIPULATED DISMISSAL
11 vs.                                                        WITH PREJUDICE
                                                         '
12 CAVALRY PORTFOLIO SVCS,
     a foreign cof<oration, identity unknown,
13 PORTFOL O RECOVERY.,
   a fore,~~W c~oration, identity unknown,
14 HUN &           NRIOUES
   California attorneys at law,
15 MERCANTILE ADJUSTMENTS BUREAU,
   a foreign co oration identi~ unknown,
                     6
16 ARS NATI NAL SERVI ES INC.,
   a foreign corporation identity unknown,
17 MRS BPO L.L.C.,
   a foreA!in liNfioration identity unknown,
18 TRA S           ONLLC,
   a national credit reporting agency,
19 EXPERIAN INFORMATION SOLUTIONS INC
   a national credit reporting agency,
20 EQUIFAX INFORMATION SERVICES LLC,)
    national credit reporting agency,
21 DOES 1-10 inclusively,

22                                 Defendant's.              Complaint Filed:      July 01,2019
                                                             District Court Judge: CYNTIDA A. BASHANT
23                                                           Magistrate Judge:     LINDA LOPEZ

24            COMES NOW, ERIC CARUSO, Plaintiffln Pro Se, in the above-entitled
25 case, would like to hereby request of this United States Ninth District Court,
26 Southern District of California and the honorable Judge Cynthia A. Bashant that
27 Plaintiff has reached a very early-on complete settlement as it pertains to [l] one
28 of the above-named Defendant' CAVALRY PORTFOLIO SERVICES, L.L.C.


                                                              /(                             i•'
     NOTICE OF SETTLEMENT AND STIPULATED DISl\.11S SAL
     CASE NO. 19-CV-1224-CAB--LL
                                                                   &   LJ f\...,
                                                                          o\- L{)/1 Q-
                                                                                    01.-f
                                                                                       /
                                                                                             ·
                                                                                                 Page 1
     Case 3:19-cv-01224-CAB-AHG Document 9 Filed 08/01/19 PageID.90 Page 2 of 6



 1            1. All of the other above-named Defendant's at this very early stage of the
 2   lawsuit are still in the process of either signing the voluntary Waiver of Service of
 3   Summons Plaintiff ERIC CARUSO mailed all of them recently, or, Answer
 4   Plaintiffs Complaint, or, Plaintiff will have to pay process servers to personally
 5   serve these same un-served above-named Defendant's.
 6            2.      The [2] two parties, through the undersigned Plaintiff In Pro Se
 7   Plaintiff ERIC CARUSO, does hereby give Notice to this honorable Court that
 8   both parties have concluded a settlement agreement that disposes all of Plaintiff
 9   claims against CAVALRY PORTFOLIO SERVICES L.L.C's.
10            3.     Settlement demands have all been paid and settlement documents
11   between the [2] two parties have all been signed. The parties therefore moves this
12 Court to dismiss Plaintiffs claims with prejudice pursuant to FRCP 41(a){l)(A)(ii)
13 with each party to bear its own fees and costs as provided for in the parties
14 settlement agreement.
15 Date: July 30, 2019                                       C.   /r:;
                                                             ~ L,.r.       :t   • :(J

16                                                            ERIC CARUSO, Plaintiff In Pro Se
17
18
19
20
21
22
23
24
25
26
27
28


     JOINT NOTICE OF SETTLEMENT AND STIPULATEDDIS!v.lISSAL
     CASE NO. 18--CV-2363-LAB-BGS                                                                PAGE2
     Case 3:19-cv-01224-CAB-AHG Document 9 Filed 08/01/19 PageID.91 Page 3 of 6



 1
                                       SIGNATURE ATTESTATION
 2
              I, Eric Caruso, certify by affixing my signature here that I received permission
 3
     from all Defense counsel's involved with this wonderful case to file this document on their
 4
     and to affix his signature hereto.
 5
 6
 7
     Date: July 30, 2019              &cC 6 s==)
                                      ERIC CARUSO, Plaintiff In Pro Se
 8
 9
10
11

12
13
14
15
16 Ill
17 Ill
18 Ill
19 Ill
20 Ill
21 Ill
22 Ill
23 Ill
24 Ill
25 /II
26 Ill
27 Ill
28


     JOINT NOTICE OF SETTLEMENT AND STIPULATEDDISMJ:SSAL
     CASE NO. 3:17-CV-00895-BAS-RBB                                                    PAGE3
     Case 3:19-cv-01224-CAB-AHG Document 9 Filed 08/01/19 PageID.92 Page 4 of 6



 1            I, ROY TUCK, hereby certify that I am over the age of [ 18) eighteen and that on the
         th
 2 30 day of July 2019, I caused a true and correct copy of the foregoing to be placed in the
 3 U.S. mail addressed to Defense counsel[ s]. I further certify that all Defense counsel[ s] for
 4 CAVALRY PORTFOLIO SERVICES L.L.C's have consented to service of this




 7 ROY TUCK
 8 Ill
 9 Ill
10 Ill
11 Ill

12 Ill
13 Ill

14 Ill
15 Ill
16 Ill
17 Ill
18 Ill
19 Ill
20 Ill
21 Ill
22 Ill
23 Ill
24 Ill
25 Ill
26 Ill
27 Ill
28 Ill


     PROOF OF SERVICE
     CASE NO. 3:17-CV-00895-BAS-RBB                                                         PAGE4
        Case 3:19-cv-01224-CAB-AHG Document 9 Filed 08/01/19 PageID.93 Page 5 of 6
/ Eric Caruso
  1641 Borden Road Apt B7
  Escondido, CA 92026-2134
  Ph: 760-334-2365
  carusoeric@gmail.com

 United States District Court
 Southern District of California
 Office of the Clerk
 333 West Broadway, Suite 420
 San Diego, CA 92101

 Date: July 30, 2019

 Re:    NOTICE OF SETTLEMENT AND STIPULATED DISMISSAL WITH PREJUDICE
        CAVALRY PORTFOLIO SERVICES L.L.C. CASE NO. 19-CV- 1224-CAB-LL


 Hello Clerk of the Court,

 Please conform/time stamp and file these document on my behalf with the honorable Court.
 Could you please conform/time stamp, and mail me back a conformed Plaintiff's copy with the self
 addressed stamped envelope I have enclosed with the Plaintiff's Copy

 Thanks so much and please do not hesitate to call me if you have any questions.

                                    Sincerely submitted,



                                          ERIC CARUSO
Case 3:19-cv-01224-CAB-AHG Document 9 Filed 08/01/19 PageID.94 Page 6 of 6
